           Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THEODORE JACKSON,                                                      CIVIL ACTION

          Plaintiff,
                                                                        NO. 20-2842-KSM
          v.

 EDWARD ROSEN,

          Defendant.


                                              MEMORANDUM

MARSTON, J.                                                                                        June 26, 2020

         Plaintiff Theodore Jackson brings this case against Defendant Edward Rosen, a detective

with the Marple Township Police Department, in his official and individual capacities, for

violations of Jackson’s constitutional and statutory rights. Jackson also seeks leave to proceed

with this case without paying the Court’s filing fee. For the following reasons, Jackson’s request

to proceed in forma pauperis is granted, and his complaint is dismissed.

I.       Factual Background

         Jackson is currently incarcerated at SCI-Laurel Highlands. (Doc. No. 2 at p. 2.) He was

arrested by Detective Rosen on June 1, 2018 on a warrant1 issued by a Marple Township

magistrate judge. (Id. at p. 12.) Jackson alleges that on that date, Rosen took him to the Marple

Township Police Department for questioning and that Rosen continued to question him even

after Jackson requested counsel and invoked his right to remain silent. (Id. at p. 13.) Detective

Rosen allegedly told Jackson he did not need a lawyer because they were “just talking” and



        1
          It is not clear from the Complaint whether the warrant was an arrest warrant or a parole detainer warrant.
Jackson appears to assert that it was both. (See Doc. No. 2 at p. 12.)
           Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 2 of 16




promised not to run a detainer search and to let Jackson go if he agreed to provide information to

Rosen. (Id.) Jackson asserts that he was released after Rosen spoke with a superior. (Id. at 13–

14.) In the weeks that followed, Jackson met Detective Rosen multiple times at a baseball field

behind a Catholic school. (Id. at 14.) Later in June, Jackson met with both Detective Rosen and

the District Attorney, and they gave him papers to sign that would allow them to listen to his

phone. (Id.) Jackson asked for a lawyer to look at them, but the District Attorney told him that

he could “sign it and go home or don’t and go to jail.” (Id.)

        Jackson asserts that Detective Rosen used him as a confidential informant until July 20,

2018, when Rosen and another detective arrested Jackson for a second time — apparently on the

original charge — because, Rosen told him, he was wasting their time. (Id.) Jackson was

detained until the next day when he was arraigned on charges of possession of controlled

substances with intent to deliver. (Id. at 15.) Jackson states that the offense date listed in the

charge was May 15, 2018, but the affidavit supporting the charges states June 1, 2018. (Id.) He

asserts that Rosen lied to the judge about finding drugs and that the District Attorney presented

false evidence. (Id.)

        A review of publicly available records2 shows that Jackson was arrested on July 21, 2018

for manufacture, delivery, or possession of controlled substances with intent to deliver and other

drug-related charges. Commonwealth v. Jackson, CP-23CR-6588-2018 (CCP Delaware). The

Criminal Docket lists the offense dates as May 15, 2018 and June 1, 2018. Id. Jackson entered a

guilty plea on the charges for manufacture, delivery, or possession with intent to manufacture or



         2
           While screening a case under 28 U.S.C. § 1915(e)(2)(B)(ii), the Court will analyze whether the complaint
should be dismissed for failure to state a claim upon which relief can be granted. As part of that review, we may
consider matters of public record. Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006); Castro-Mota
v. Smithson, Civ. A. No. 20-940, 2020 WL 3104775, at *1 (E.D. Pa. June 11, 2020).



                                                        2
             Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 3 of 16




deliver; use/possession of drug paraphernalia; and criminal use of a communication facility. Id.

The remaining charges were dismissed. Id. The records show that Jackson did not appeal his

conviction or sentence. Id.

         Jackson brings this action pro se. Using the Court’s form for prisoners to bring claims

under 42 U.S.C. § 1983, he alleges that Detective Rosen violated his constitutional and statutory

rights. He also claims that Detective Rosen’s actions show bias against African Americans

because when Jackson was taken to the police station on June 1, 2018, a search warrant was

allegedly executed at an apartment rented by a white man named Gregory Lassitter, who was

also allegedly involved in drug trafficking but not arrested. (Doc. No. 2 at p. 13.) With his

complaint, Jackson filed a request to proceed without paying the Court’s filing fee. (Doc. No. 1.)

II.      Standard of Review

         Because Jackson is unable to pay the filing fee in this matter, the Court grants him leave

to proceed in forma pauperis.3 See 28 U.S.C. § 1915(a) (stating that the Court may authorize the

commencement of a lawsuit “without prepayment of fees or security” upon a showing that a

prisoner is “unable to pay such fees or give security therefor”).

         The Court also analyzes whether Jackson’s complaint states “a claim on which relief may

be granted.” See 28 U.S.C. § 1915(e)(2)(B)(ii) (“Notwithstanding any filing fee, or any portion

thereof, that may have been paid, the court shall dismiss the case at any time if the court

determines that — the action or appeal fails to state a claim on which relief may be granted.”).

In analyzing a complaint under § 1915(e)(2)(B)(ii), we use the same standard applicable to

motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v.



         3
            Although we grant Jackson’s request to proceed in forma pauperis, he is still required to pay the filing fee
in full in installments. See 28 U.S.C. § 1915(b)(1) (explaining that “if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee” when funds exist).

                                                           3
          Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 4 of 16




McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted).

Conclusory allegations do not suffice. Id. However, because Jackson is proceeding pro se, we

liberally construe the allegations in the complaint. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d

Cir. 2011) (“The obligation to liberally construe a pro se litigant’s pleadings is well-

established.”).

III.   Discussion

       Jackson brings his complaint under 42 U.S.C. § 1983. (Doc. No. 2 at p. 3.) That section

provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress . . . .

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       Jackson alleges that during the time in question, Detective Rosen was an “employee of

the Marple Township Police Dep[artment and] the Delaware County Criminal Investigations

Division,” and that he was acting under color of Pennsylvania law when he arrested and

questioned Jackson. (Doc. No. 2 at pp. 12–13.) Citing the Fourth, Fifth, Sixth, Ninth and

Fourteenth Amendments, Jackson contends that Rosen violated his Miranda rights, unlawfully

discriminated against him on the basis of race, and violated his right to due process. (Id. at

                                                   4
          Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 5 of 16




pp. 3, 12.) Jackson also brings federal statutory claims under 31 U.S.C. § 6711, 51 U.S.C. §

20137, and 18 U.S.C. § 2255, along with state law claims for negligence, abuse of power,

selective prosecution, official misconduct, and tampering with evidence. (Id. at 3, 13.) He seeks

money damages. (Id. at 5.) He also seeks to withdraw his guilty plea and get a new trial, to have

Rosen barred from working as a police officer, and to have Rosen issue a public apology. (Id. at

16.)

        A.      Claim Seeking a New Trial and Withdrawal of Guilty Plea

        Preliminarily, to the extent that Jackson seeks to use this § 1983 action as a means to

withdraw his guilty plea or seek a new trial, the claim must be dismissed because it seeks relief

in the nature of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (“[W]hen a

state prisoner is challenging the very fact or duration of his physical imprisonment, and the relief

he seeks is a determination that he is entitled to immediate release or a speedier release from that

imprisonment, his sole federal remedy is a writ of habeas corpus.”). Seeking to withdraw a

guilty plea or to be granted a new trial is the type of relief that is only available in a habeas

corpus action. Allen v. Pennsylvania, 512 F. App’x 136, 137 (3d Cir. 2013) (citing Preiser and

affirming district court’s finding that “to the extent that Allen sought to withdraw his plea and

vacate his sentence, such relief is available only in habeas corpus action”). Accordingly, the

complaint is dismissed with prejudice to the extent that Jackson requests a new trial.

        Turning to Jackson’s substantive claims, we will address his constitutional claims before

analyzing his statutory claims under federal and state law.




                                                   5
         Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 6 of 16




       B.      Federal Constitutional Claims

       Jackson cites the Fourth, Fifth, Sixth, Ninth and Fourteenth Amendments of the United

States Constitution as bases for his claims. These claims implicate the doctrine described in

Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the United State Supreme Court explained:

       [T]o recover damages [or other relief] for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness would
       render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal, expunged by executive
       order, declared invalid by a state tribunal authorized to make such determination,
       or called into question by a federal court’s issuance of a writ of habeas corpus.”

512 U.S. at 486–87 (footnote omitted); see also Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005)

(“[A] state prisoner’s § 1983 action is barred (absent prior invalidation) — no matter the relief

sought (damages or equitable relief), no matter the target of the prisoner’s suit (state conduct

leading to conviction or internal prison proceedings) — if success in that action would

necessarily demonstrate the invalidity of confinement or its duration.” (emphasis omitted)).

“Thus, when a state prisoner seeks damages in a § 1983 suit, the district court must consider

whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated.” Heck, 512 U.S. at

487.

       With that in mind, we address each of Jackson’s constitutional claims in turn.

               1.      Fourth Amendment Claim

       Jackson contends that Detective Rosen violated his Fourth Amendment rights. The

Fourth Amendment secures “the right of the people to be secure in their persons, houses, papers,

and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV. It also states

that “no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and

                                                 6
             Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 7 of 16




particularly describing the place to be searched, and the persons or things to be seized.” Id.

“[T]he Fourth Amendment is enforceable against the States through the Fourteenth

Amendment.” Camera v. Mun. Ct. of San Francisco, 387 U.S. 523, 528 (1967).

         Although it is not entirely clear from the complaint, Jackson appears to argue that

Detective Rosen violated his Fourth Amendment rights because the date listed in either the arrest

warrant or the criminal complaint — Jackson uses those terms interchangeably — is not

mentioned in the underlying affidavit. In other words, Jackson suggests that because the

affidavit lists “June 1, 2018,” not “May 15, 2018,” the affidavit does not support the warrant, and

therefore, his warrant is invalid, and he was arrested without probable cause.4 See Berg v.

County of Allegheny, 219 F.3d 261, 270 (3d Cir. 2000) (“[T]he Supreme Court has made clear

that a mistakenly issued warrant cannot provide probable cause for an arrest.”).

         Jackson’s allegations do not give rise to a Fourth Amendment violation. He has alleged

only that Detective Rosen arrested him on a warrant that had a date that was different from the

supporting affidavit. That on its own does not give rise to the inference that the warrant was

erroneously issued and not supported by probable cause.5 See United States v. Carter, 756 F.2d

310, 313 (3d Cir. 1985) (explaining that a “mere inaccuracy in setting the date of an offense in a

criminal complaint would not appear to be a material or critical variance,” and holding that

because the “incorrect date here did not negate any elements of the charged offence” and the


         4
            Because the basis for the claim is not stated with any specificity, it is unclear whether it is barred by Heck.
See Fields v. Venable, 674 F. App’x 225, 229 (3d Cir. 2016) (claim based on improperly issued parole detainer
arrest warrant and resulting illegal search finding drug paraphernalia were Heck barred because, if evidence was
suppressed, the invalidity of plaintiff’s possession-based parole revocation would necessarily be implied);
Rosembert v. Borough of East Landsdowne, 14 F. Supp. 3d 631, 640 (E.D. Pa. 2014) (“Heck does not bar a claim
where a plaintiff seeks damages for the defendant’s use of improper procedures, so long as the validity of a
plaintiff’s conviction is not called into question.”); but see Williams v. Schario, 93 F.3d 527, 528–29 (8th Cir. 1996)
(“[A] guilty plea forecloses a section 1983 claim for arrest without probable cause.”).
        5
          “[T]he same probable-cause standards [a]re applicable to federal and state warrants under the Fourth and
Fourteenth Amendments.” Whiteley v. Warden, 401 U.S. 560, 564 n.6 (1971).

                                                            7
             Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 8 of 16




plaintiff had not proven that “the misstatement was made intentionally or with reckless disregard

for the truth. . . it did not affect the validity of the charge”); cf. Kis v. County of Schuylkill, 866

F.Supp. 1462, 1470–71 (E.D. Pa. 1994) (holding that the “misspelling of plaintiff’s name has no

bearing on the facial validity of the arrest warrant” because the plaintiff never “alleged with any

seriousness that he was in fact not the person for whom the warrant was meant, and he admits

that the address on the warrant is his own”).

         Because Jackson has not alleged facts which tend to show that the arrest warrant was

invalid, that it was erroneously issued, or that he was otherwise arrested without probable cause,

this claim is dismissed without prejudice, and Jackson will be given an opportunity to file an

amended complaint that cures the defects identified in his claim.

                  2.       Fifth Amendment Claim

         Jackson also mentions the Fifth Amendment as a basis for his claims and appears to

allege that Rosen violated his Fifth Amendment rights on June 1, 2018, when he continued

questioning Jackson after Jackson requested counsel and stated that he wished to remain silent.

(Doc. No. 2 at p. 13.) In other words, Jackson seems to contend that Rosen failed to abide by the

prophylactic Miranda procedures.6 While the Fifth Amendment, applicable to the states through

the Fourteenth Amendment, does not contain an explicit right to counsel like the Sixth

Amendment, it does state that no person “shall be compelled in any criminal case to be a witness

against himself.” U.S. Const. amend. V. To protect this right, the Supreme Court has imposed


         6
            This type of claim is not necessarily subject to the Heck bar, see e.g., Walke v. Cullen, Civ. A. No. 05-
6665, 2009 WL 1416076, at *4 (E.D. Pa. May 15, 2009), aff’d, 491 F. App’x 273 (3d Cir. 2012) (“As Heck and
Gibson [v. Super. of N.J. Dept. of Law and Pub. Safety, 411 F.3d 427 (3d Cir. 2005)] make clear, however, the mere
fact that a § 1983 claim concerns the legitimacy of evidence introduced at the plaintiff’s criminal trial does not mean
that the claim is barred. The test is whether a successful claim would “necessarily” demonstrate the invalidity of the
plaintiff’s conviction, and this requires a “fact-based” inquiry into whether evidence that might be called into
question by a successful § 1983 suit might nonetheless be admissible.”); see also Giuffre v. Bissell, 31 F.3d 1241,
1256 (3d Cir. 1994) (explaining that violations of Miranda procedures “do not amount to violations of the
Constitution itself”).

                                                          8
          Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 9 of 16




“procedural safeguards,” including Miranda warnings and the “right to counsel” during custodial

interrogations. Miranda v. Arizona, 384 U.S. 436, 444 (1966).

       The Third Circuit has held that “a plaintiff may not base a § 1983 claim on the mere fact

that the police questioned her in custody without providing Miranda warnings when there is no

claim that the plaintiff’s answers were used against her at trial.” Renda v. King, 347 F.3d 550,

552 (3d Cir. 2003) (noting that the Supreme Court’s decision in Chavez v. Martinez, 538 U.S.

760 (2003) reaffirmed the Third Circuit’s holding in Giuffre v. Bissell, 31 F.3d 1241 (3d Cir.

1994) to the same effect). Rather, it is the “use of coerced statements during a criminal trial . . .

that violates the Constitution.” Id. at 559.

       Jackson does not allege that the information he gave to Detective Rosen under

questioning after he invoked his right to remain silent was used against him, and considering that

he pled guilty to the criminal charges, the claim is not plausible as alleged. Moreover, Jackson’s

allegation of a constitutional violation is wholly conclusory since he does not describe what self-

incriminating information he gave Detective Rosen or how his right against self-incrimination

was violated. However, because the Court cannot say at this time that Jackson could never assert

a constitutional violation based on Rosen’s questioning, the claim is dismissed without prejudice

and Jackson will be given an opportunity to file an amended complaint if he is able to cure the

defects the Court has identified in his claim.

               3.      Sixth Amendment Claim

       Under the Sixth Amendment, “[i]n all prosecutions, the accused shall enjoy the right . . .

to have the Assistance of Counsel for his defence.” U.S. Const. amend. VI. “[T]he Fourteenth

Amendment makes the Sixth Amendment’s guarantee of right to counsel obligatory upon the

States.” Pointer v. Texas, 380 U.S. 400, 401 (1965). The right does not attach, however, until



                                                  9
            Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 10 of 16




criminal proceedings have been initiated against the defendant. Kirby v. Illinois, 406 U.S. 682,

688 (1972). Criminal proceedings include the “formal charge, preliminary hearing, indictment,

information, or arraignment.” Id. at 688–89. Although Jackson alleges that he asked for an

attorney during two meetings with Detective Rosen, he has not alleged that he asked for an

attorney, and was denied that right, after criminal proceedings were initiated on July 21, 2018.

Therefore, this claim will also be dismissed without prejudice, and Jackson will be given an

opportunity to file an amended complaint if he is able to cure the defects identified in his claim.

                 4.       Ninth Amendment Claim

        Next, Jackson claims that Detective Rosen’s actions violate the Ninth Amendment, which

states that “[t]he enumeration in the Constitution, of certain rights, shall not be construed to deny

or disparage others retained by the people.” U.S. Const. amend. IX. However, Jackson asserts

no facts that would implicate this constitutional provision. In addition, “the Ninth Amendment

does not independently provide a source of individual constitutional rights.” Perry v.

Lacawanna Cnty Children & Youth Servs., 345 F. App’x 723, 726 (3d Cir. 2009). Therefore,

Jackson’s Ninth Amendment claim is dismissed with prejudice under § 1915(e)(2)(B)(ii).

                 5.       Fourteenth Amendment Claims

        Last, Jackson mentions the Fourteenth Amendment as a basis for his claims. Although it

is not entirely clear, Jackson appears to raise two constitutional claims under this Amendment:

one under a selective prosecution/equal protection theory, and one for violation of procedural

due process.7

        First, Jackson alleges race discrimination in Rosen’s decision to arrest him, noting that

Lassitter, a white male who was also allegedly involved in drug trafficking, was not arrested.


        7
          These claims are in addition to Jackson’s claims under the Fourth, Fifth, and Sixth Amendments, which,
as mentioned above, are enforceable against the States through the Fourteenth Amendment.

                                                       10
         Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 11 of 16




See Virgin Islands v. Harrigan, 791 F.2d 34, 36 (3d Cir. 1986) (“If a prosecutor’s decisions on

whom to prosecute are made on a discriminatory basis with an improper motive, the prosecutor’s

actions may constitute a violation of the constitutional guarantee of equal protection.”) (citing

Yick Wo v. Hopkins, 118 U.S. 356, 373–74 (1886)). This claim falls within the Heck bar. To

demonstrate that selective prosecution is a violation of equal protection, a § 1983 plaintiff must

allege that persons similarly situated were not prosecuted and that the prosecution decisions were

made on the basis of an unjustifiable standard, see Wayte v. United States, 470 U.S. 598, 608–09

(1985), “such as race, religion, or other arbitrary classification,” Oyler v. Boles, 368 U.S. 448,

456 (1962), or to prevent the defendant’s exercise of a fundamental right, see United States v.

Goodwin, 457 U.S. 368, 372–74 (1982).

       Selective prosecution is a defense to a criminal conviction in Pennsylvania. See Shahid v.

Borough of Eddystone, No. 11-2501, 2012 WL 1858954, at *5 n.9 (E.D. Pa. May 22, 2012),

aff’d, 503 F. App’x 184 (3d Cir. 2012). Therefore, Jackson’s selective prosecution claim was

necessarily resolved by his conviction. See id. “Because a successful selective prosecution civil

claim would render a criminal conviction invalid,” Jackson is barred by Heck from raising that

claim until his underlying conviction is reversed, vacated or otherwise impugned. See id. (citing

Kramer v. Village of N. Fond du Lac, 384 F.3d 856, 862 (7th Cir. 2004)); Kinder v. Marinez, No.

19-2692, 2019 WL 5445924, at *2 (E.D. Pa. Oct. 23, 2019) (citing Nesblett v. Concord Fed.

Prob., No. 13-515, 2014 WL 808848, at *4 (D.N.H. Feb. 28, 2014) (collecting cases and

concluding that Heck barred selective prosecution racial bias claim)). Accordingly, the selective

prosecution claim must be dismissed without prejudice until such time as Jackson’s conviction is

vacated, overturned or otherwise impugned.




                                                 11
             Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 12 of 16




         As for Jackson’s due process claim, it is not entirely clear on what basis Jackson alleges

that he was denied due process. In his discussion of due process, Jackson refences multiple state

procedural rules that were allegedly violated during his arrest, but violation of a state procedural

rule does not necessarily equate to a violation of federal constitutional law. See e.g., Barclay v.

Florida, 463 U.S. 939, 951 n.8 & 956 (1983) (finding that the trial court’s consideration of the

plaintiff’s “criminal record as an aggravating circumstance was improper as a matter of state

law,” but a “mere error of state law is not a denial of due process” (quotations marks omitted));

Hodge v. Jones, 31 F.3d 157, 168 (4th Cir. 1994) (“[A] State’s violation of its own laws or

procedural rules, creating rights beyond those guaranteed by the constitution, cannot support a

federal due process claim”); Adewale v. Whalen, 21 F. Supp. 2d 1006, 1015 (D. Minn. 1998)

(violation of state procedural rule does not constitute a violation of federal constitutional law).

         In addition, Jackson has not alleged facts which tend to show that Detective Rosen

violated the procedural rules that Jackson identifies. First, Jackson references Rules 517 and

519, which require that an individual arrested with or without a warrant be brought before a

judge for bail without “unnecessary delay.” Pa. R. Crim. P. 517 (discussing procedures for

bringing one arrested on a warrant before a judge for bail without “unnecessary delay”) & 519

(discussing similar procedures for bringing one arrested without a warrant before a judge for

bail).8 (Doc. No. 2 at 12.) But Jackson has not alleged a plausible violation of these rules

because the record shows that Jackson received a bail hearing the day that he was arrested.9 See


          8
            On the same grounds, Jackson also references Rule 9112, but that rule does not exist. We assume that
Jackson meant instead, to reference 18 Pa. Stat. & Con. Stat. § 9112, which requires “fingerprinting of all accused
for a felony, misdemeanor, or summary offense.” However, Jackson has not explained how he was injured by the
Township’s alleged decision not to fingerprint him, let alone that this failure amounted to a violation of his due
process rights.
         9
            Jackson also alleges that Rosen lied to the judge about finding drugs and that the District Attorney
presented false evidence. (Doc. No. 2 at 14.) However, claims asserting that a litigant’s conviction is based on
fabricated evidence are barred by Heck. See McDonough v. Smith, 139 S. Ct. 2149, 2157 (2019) (Heck applied to
litigant’s claims “asserting that fabricated evidence was used to pursue a criminal judgment”). Thus, this claim must

                                                         12
          Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 13 of 16




Commonwealth v. Jackson, CP-23CR-6588-2018 (Ct. Comm. P. Delaware). Jackson also

references Rules 504(4)(a) and (b), which require that criminal complaints contain “the date

when the offense is alleged to have been committed.” 234 Pa. Code § 504(4). Jackson’s

complaint alleges that his criminal complaint listed the date of his offense as May 15, 2018, but

he has not alleged that this date was incorrect or that the underlying offense did not occur.10

         Because Jackson has not alleged a plausible violation of his due process rights, that claim

is also dismissed without prejudice. Jackson will be given an opportunity to file an amended

complaint if he is able to cure the defects related to his due process claim.

         C.       Federal Statutory Claims

         In addition to his constitutional claims, Jackson cites three federal statutes as bases for his

complaint. First, he alleges discrimination under 31 U.S.C. § 6711. (Doc. No. 2 at p. 3.) That

statute provides that “[n]o person in the United States shall be excluded from participating in, be

denied the benefits of, or be subject to discrimination under, a program or activity of a unit of

general local government because of race, color, national origin, or sex if the government

receives a payment under” Chapter 67 of Title 31. That chapter provides payments to local

governments to carry out programs related to education to prevent crime, substance abuse

treatment to prevent crime, and job programs to prevent crime. See 31 U.S.C. § 6701(a)(2).

Although Jackson alleges discrimination and selective prosecution on the basis of race, it is not

clear how those allegations relate to the programs identified in § 6701 or amount to a violation of

§ 6711. Cf. id. § 6716(b) (requiring exhaustion of administrative remedies before a claim under


be dismissed without prejudice until such time as Jackson’s conviction is vacated, overturned or otherwise
impugned.
         10
            Jackson takes issue with the fact that this date was not also listed in the underlying affidavit. However,
that defect does not implicate Rule 504(4), and even if it did, that violation on its own does not amount to a federal
constitutional violation. As discussed above, the Supreme Court has held that a charge is not constitutionally invalid
merely because it fails to state the correct date of the offense. See Carter, 756 F.2d at 313.

                                                         13
         Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 14 of 16




§ 6711 may be filed in federal court). To the extent that Jackson attempts to allege a cause of

action against Detective Rosen under § 6711, the claim is dismissed with prejudice.

        Second, Jackson alleges that Rosen was negligent in violation of 51 U.S.C. § 20137.

(Doc. No. 2 at p. 3.) That statute discusses the remedies available to a person injured by “the

negligent or wrongful act or omission of any physician, dentist, nurse, pharmacist, or

paramedical or other supporting personnel . . . while acting within the scope of such person’s

duties or employment.” 51 U.S.C. § 20137(a). Jackson has not explained how his interrogation

and arrest give rise to a claim for medical malpractice or negligence under § 20137, and

therefore, this claim fails as well and is dismissed with prejudice.

        Last, Jackson cites 18 U.S.C. § 2255. (Id.) That statute provides civil remedies for any

person who, while a minor, was a victim of a forced labor crime or sexual abuse crime. Like

Jackson’s claim under § 20137, nothing in the complaint explains how this statute is relevant to

Detective Rosen’s alleged actions. To the extent that Jackson attempts to allege a cause of action

under § 2255, the claim is also not plausible and is dismissed. Accordingly, all federal statutory

claims are dismissed with prejudice under § 1915(e)(2)(B)(ii).

        D.      Official Capacity Claims

        Jackson has sued Rosen in both his individual and official capacities. Official capacity

claims against municipal officials such as police officers are indistinguishable from claims

against the municipality that employs them. See Kentucky v. Graham, 473 U.S. 159, 165–66

(1985) (“Official-capacity suits . . . ‘generally represent only another way of pleading an action

against an entity of which an officer is an agent.’” (quoting Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 690 n.55 (1978))). “[A]n official-capacity suit is, in all respects other than name, to be

treated as a suit against the entity.” Id.



                                                 14
         Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 15 of 16




       To state a claim for municipal liability, a plaintiff must allege that the defendant’s

policies or customs caused the alleged constitutional violation. See Monell., 436 U.S. at 694;

Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 583–84 (3d Cir. 2003). The plaintiff

“must identify [the] custom or policy, and specify what exactly that custom or policy was” to

satisfy this pleading standard. McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009).

Because Jackson has failed to allege any policy or custom of Marple Township that violated his

rights, his official capacity claims against Rosen are not plausible and are dismissed without

prejudice.

       E.      State Law Claims

       Having dismissed all of Jackson’s federal law claims, the Court will not exercise

supplemental jurisdiction over the remaining state law claims. See 28 U.S.C. § 1367(c)(3) (“The

district court may decline to exercise supplemental jurisdiction over a claim” if “the district court

has dismissed all claims over which it has original jurisdiction.”). We must therefore determine

whether we have an independent basis for asserting subject matter jurisdiction under 28 U.S.C.

§ 1332(a).

       Section 1332(a) grants a district court jurisdiction over a case in which “the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different States.” The statute requires “complete diversity between all

plaintiffs and all defendants, even though only minimal diversity is constitutionally required.

This means that, unless there is some other basis for jurisdiction, no plaintiff [may] be a citizen

of the same state as any defendant.” Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d

Cir. 2015) (quotation marks and footnotes omitted). An individual is a citizen of the state where

he is domiciled, meaning the state where he is physically present and intends to remain.



                                                 15
             Case 2:20-cv-02842-KSM Document 4 Filed 06/26/20 Page 16 of 16




See Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d Cir. 2011). “[T]he domicile of a

prisoner before his imprisonment presumptively remains his domicile during his imprisonment.”

Pierro v. Kugel, 386 F. App’x 308, 309 (3d Cir. 2010).

           As the plaintiff, it is Jackson’s burden to establish diversity of citizenship. He has failed

to assert where Defendant Rosen is domiciled and, as Rosen is alleged to be a Marple Township

police detective, it appears likely that complete diversity is lacking. Accordingly, to the extent

that Jackson’s complaint raises state law claims, he has failed to meet his burden to demonstrate

that the court has subject matter jurisdiction. Accordingly, those claims are also dismissed

without prejudice.

IV.         Conclusion

           For the reasons discussed above, Jackson’s complaint is dismissed in part with prejudice

and in part without prejudice. His request to withdraw his guilty plea and seek a new trial, his

Ninth Amendment claim, and his federal statutory claims are dismissed with prejudice. All other

federal constitutional claims are dismissed without prejudice. Jackson may reassert any claim

barred by Heck in a new civil action if his conviction should ever be overturned, vacated or

otherwise impugned. Jackson may file an amended complaint in this action if he is able to cure

the defects the Court has found in his claims that are not dismissed with prejudice or dismissed

due to the Heck bar. His state law claims are dismissed without prejudice for want of subject

matter jurisdiction. Jackson may file an amended complaint in this action if he is able to show

that the Court has complete diversity. He is also free to reassert his state law claims in the

Pennsylvania courts.11

           An appropriate Order follows.


11
     The Court expresses no opinion on merits of the state law claims.

                                                           16
